 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 1 of 9 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 BRITNEY RUDLER, on behalf of herself               )
 and all others similarly situated,                 )
                                                    )
                          Plaintiff,                )      Case No. _____________
          v.                                        )
                                                    )
 MLA LAW OFFICES, LTD., and JOHN                    )      COMPLAINT
 L. MALEVITIS,                                      )
                                                    )      Jury Trial Demanded
                                                    )
                                                    )
                          Defendants.               )

        Plaintiff, Britney Rudler, on behalf of herself and all others similarly situated, by and

through counsel, brings this action under the Fair Debt Collection Practices Act, 15 U.S.C. §

1692, et seq. (“FDCPA”) for a finding that Defendants’ debt collection actions violated the

FDCPA, and to recover damages, attorneys’ fees, and costs, for the Defendants’ violations of the

FDCPA, and alleges:

                                   JURISDICTION AND VENUE

        1.       This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) of the FDCPA, and

28 U.S.C. § 1331.

        2.       Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and § 2202.

        3.       Venue is proper in this district pursuant to 28 U.S.C. § 1391, as Plaintiff lives in

this district.

        4.       Venue is also proper in this district because Defendants conduct business in this

district and the harm caused by Defendants’ violations of the FDCPA accrued in this district.

                                              PARTIES




                                                   1
 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 2 of 9 PageID #: 2



        5.     Named Plaintiff Britney Rudler (“Plaintiff”) has at all relevant times been a

resident of Queens County, New York, and is on disability leave from a job in Long Island, New

York.

        6.     Defendants attempted to collect an alleged delinquent consumer debt from

Plaintiff.

        7.     Plaintiff is thus a consumer as that term is defined in 15 U.S.C. § 1692a(3) of the

FDCPA.

        8.     Defendant, MLA Law Offices, Ltd. (“MLA"), is an Illinois based law firm with

its principal place of business located at 3450 S. Halsted St., Suite 209, Chicago, IL 60608. Its

President and Registered agent are John L. Malevitis, who can be found at that same address.

        9.     MLA does business in the State of New York in that it seeks to collect debts from

consumers in the State of New York, including in this district.

        10.    Upon information and belief, MLA Law Offices, LTD. is engaged in high-volume

debt collection and collects or attempts to collect upon hundreds, if not thousands of consumer

debts every year.

        11.    MLA acts as a debt collector as defined by § 1692a(6) of the FDCPA because it

uses the instrumentalities of interstate commerce including the telephone and/or the mails in its

business, the principal purpose of which is the collection of defaulted consumer debts.

        12.    MLA also acts as a debt collector as defined by § 1692a(6) of the FDCPA as it

regularly attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.

        13.    John L. Malevitis (“Malevitis”) is an attorney licensed in the state of Illinois.




                                                 2
 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 3 of 9 PageID #: 3



       14.     Malevitis is the president, registered agent, founder, and upon information and

belief, sole attorney working at MLA.

       15.     Malevitis has final, supervisory authority over MLA’s collections practice.

       16.     Malevitis acts as a debt collector as defined by § 1692a(6) of the FDCPA because

he uses the instrumentalities of interstate commerce including the mails in his business, the

principal purpose of which is the collection of defaulted consumer debts.

       17.     Malevitis also acts as a debt collector as defined by § 1692a(6) of the FDCPA as

he regularly attempts to collect, directly or indirectly, debts owed or due or asserted to be owed

or due another.

       18.     Upon information and belief, both MLA and Malevitis’ principal business

endeavor is the collection of debts, and they both regularly attempt to collect debts alleged to be

due to another person or entity.

                            NAMED PLAINTIFF’S EXPERIENCE

       19.     According to Defendants, Plaintiff incurred a debt for goods and/or services used

for personal, family or household purposes (“Alleged Debt”) to AcceptanceNow, for the lease of

“[a] bunk bed and mattresses.”

       20.     The alleged debt is thus a “debt” as that term is defined by § 1692a(5) of the

FDCPA.

       21.     On or about March 29, 2019, Defendants created and mailed Plaintiff a letter

attempting to collect an unspecified amount of money allegedly owed to AcceptanceNow, along

with the physical return of the mattress.

       22.     A true and correct copy of the March 29, 2019 letter is attached hereto as Exhibit

A (the “Collection Letter”).




                                                 3
 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 4 of 9 PageID #: 4



        23.     The Collection Letter was received shortly thereafter by Plaintiff.

        24.     The Collection Letter was the first communication from either MLA or Malevitis

to Plaintiff.

        25.     The Collection Letter contained an account number, an unspecified but alleged

balance of indebtedness, and a claimed creditor.

        26.     The letter was a communication as defined by § 1692a(2) of the FDCPA.

        27.     The letter demanded, inter alia, that Plaintiff return the property and “pay any

past due monthly payments that have accrued since 11/15/2018. For further information, write

the undersigned, or call the AcceptanceNow number below.”

        28.     The Collection Letter was drafted and reviewed by Malevitis, as part of his

attempt to collect alleged consumer debt.

        29.     The Collection Letter was signed by Malevitis.

        30.     15 U.S.C. § 1692g of the FDCPA states in relevant part:

           (a) Notice of debt;
            Within five days after the initial communication with a consumer in
            connection with the collection of any debt, a debt collector shall, unless
            the following information is contained in the initial communication or
            the consumer has paid the debt, send the consumer a written notice
            containing … (1) the amount of the debt.

        31.     The Collection Letter failed to provide Plaintiff with the amount of the alleged

debt.

        32.     Plaintiff was left to wonder what specific amount the alleged debt was, since the

letter referred to past due monthly payments but did not specify the amount of those payments,

along with what, if any, additional charges might be included.

        33.     Defendants MLA and Malevitis violated 15 U.S.C. § 1692g(1) by failing to

disclose the amount of the alleged debt in its initial communication with Plaintiff.


                                                   4
 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 5 of 9 PageID #: 5



       34.      The Collection Letter also violated the FDCPA in a number of other ways

because it contained false, misleading, or materially untrue statements as to various facts and

law, such as:

             a. The Collection Letter asked consumers to call MLA “if you do not dispute the

                that the debt is owed,” which misleads the least sophisticated consumer to believe

                they are not permitted to call Defendants if they dispute the debt.

             b. The Collection Letter made it so that the least sophisticated consumer would have

                no idea whether they were supposed to contact MLA or AcceptanceNow to

                dispute the alleged debt, and implicitly suggested that the consumer could contact

                neither to dispute the alleged debt.

             c. The Collection Letter indicates to the least sophisticated consumer that Defendant

                Malevitis was licensed to practice law in New York, or that MLA employed other

                attorneys who were licensed to practice law in New York, when upon information

                and belief neither of these things is true.

                                     CLASS ALLEGATIONS

       35.      The plaintiff, Britney Rudler, brings this action on behalf of herself and also on

behalf of a class of all other persons similarly situated, pursuant to Fed. R. Civ. P. Rule 23.

       36.      Defendants have continuously sent letters virtually identical to Exhibit A to

consumers since at least October of 2017.

       37.       Upon information and belief, Defendants have been sending such letters for a

significantly longer period.


       38.      Plaintiff seeks to represent the Class (hereafter, “the Class”) defined as follows:

                                               1. natural persons;



                                                   5
 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 6 of 9 PageID #: 6



                                              2. who received a letter from MLA;

                                              3. which letter failed to state the amount of any

                                                 alleged debt or debts;

                                              4. and who received that letter within three years of

                                                 the filing of the instant Complaint.

       39.     All members of the Class are also members of one or more of the subclasses.

       40.     Excluded from the Class and subclasses are:

                      1. anyone employed by counsel for Defendants in this action; and

                      2. any Judge to whom this case is assigned, as well as their immediate

                          family and staff.

Numerosity

       41.     The Class and subclasses potentially include hundreds of members and are

sufficiently numerous that joinder of all members is impractical.

       42.     Although the exact number of Class members are unknown to Plaintiff, they are

readily ascendable from Defendants’ records.

Existence and Predominance of Common Questions

       43.     Common questions of law and fact exist as to Plaintiff and all members of the

Class and predominate over questions affecting only individual Class members.

       44.     These common questions include, inter alia:

                      1. whether Defendants violated the FDCPA;

                      2. whether Plaintiff and other class members are entitled to statutory

                          damages, costs, and attorney’s fees under the FDCPA;

Typicality




                                                  6
 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 7 of 9 PageID #: 7



        45.     Plaintiff Rudler’s claims are typical of the claims of the Class because, among

other things, Plaintiff is:

                         1. a natural person;

                         2. who received a letter from MLA;

                         3. and which letter failed to state the amount of any alleged debt or debts.

        46.     Thus, Plaintiff’s claims—based on the same acts and/or omissions as the claims

of all other Class members—are typical of the claims of the Class.

        47.     In other words, all of the claims are based on the same factual and legal theories

and the Plaintiff, together with each Class member, has been subjected the violations of the

FDCPA by Defendants.

Adequacy

        48.     Plaintiff will fairly and adequately represent the interests of the class members.

Her interests do not conflict with the interests of the members of the Class she seeks to represent.

        49.     Plaintiff has retained counsel with experience in prosecuting individual-against-

large-entity litigation and with class actions. There is no reason why this Plaintiff and her

counsel will not vigorously pursue this matter.

Superiority

        50.     The class action is superior to other available means for the fair and efficient

adjudication of the claims at issue herein.

        51.     The damages suffered by each individual Class member may be limited. Damages

of such magnitude are small given the burden and expense of individual prosecution of the

complex and extensive litigation necessitated by Defendant’s conduct.




                                                   7
 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 8 of 9 PageID #: 8



       52.     Further, it would be virtually impossible for the members of the Class effectively

to individually redress the wrongs done to them. Even if the members of the Class themselves

could afford such individual litigation, the court system could not.

       53.     Individualized litigation presents a potential for inconsistent or contradictory

judgments. Individualized litigation increases the delay and expense to all parties and the court

system presented by the complex legal and factual issues of the case.

       54.     By contrast, the class action device presents far fewer management difficulties,

and provides the benefits of single adjudication, economy of scale, and comprehensive

supervision by a single court.

       55.     In the alternative, the Class may be certified because:

                       1. The prosecution of separate actions by the individual members of the

                          Class would create a risk of inconsistent or varying adjudication with

                          respect to individual Class members which would establish

                          incompatible standards of conduct for Defendants;

                       2. the prosecution of separate actions by individual Class members would

                          create a risk of adjudications with respect to them which would, as a

                          practical matter, be dispositive of the interests of other Class members

                          not parties to the adjudications, or substantially impair or impede their

                          ability to protect their interests; and

                       3. Defendants have acted or refused to act on grounds generally

                          applicable to the Class, thereby making appropriate final and

                          injunctive relief with respect to the members of the Class as a whole.




                                                 8
 Case 1:19-cv-02170-LDH-LB Document 1 Filed 04/12/19 Page 9 of 9 PageID #: 9



                        4. The class members are generally unsophisticated individuals unaware

                            of the protections afforded them by the FDCPA, which rights will not

                            be vindicated in the absence of a class action.

        COUNT I—FAIR DEBT COLLECTION PRACTICES ACT- ALL DEFENDANTS

        56.     Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

        57.     Defendants MLA and Malevitis violated 15 U.S.C. § 1692g(a)(1) by failing to

disclose the amount of the debt in its initial communication with Plaintiff and the Class.

        58.     Plaintiff and Class members suffered confusion due to the Defendants’ failure to

provide the amount of the alleged debt in its initial letter.

        59.     As a result of the Defendants’ violations of the FDCPA, Plaintiff and the Class

are entitled to an award of statutory damages, costs, and reasonable attorney fees.


                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiff requests that judgment be entered in her favor and against

Defendants MLA Law Offices, Ltd. and John L. Malevitis, for the count alleged above for:

    A. Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);
    B. Costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3); and
    C. Such other or further relief as the Court deems proper.


Dated: April 12, 2019.

                                                Respectfully Submitted,
                                                         /s/
                                                _____________________
                                                J. REMY GREEN
                                                Cohen&Green P.L.L.C.
                                                1639 Centre Street, Suite 216
                                                Ridgewood, NY 11385
                                                (929) 888.9480 (telephone)
                                                (929) 888.9457 (facsimile)
                                                remy@femmelaw.com



                                                   9
